Citation Nr: 0800837	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for cervical strain.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 2000 to August 
2004  .

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

The issue of entitlement to service connection for cervical 
strain (neck) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a left shoulder 
disability.

2.  The veteran does not currently have a low back 
disability.


CONCLUSIONS OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304 (2007).

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for entitlement to service connection for low back 
condition and a left shoulder condition.  In a VCAA letter of 
May 2004 the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  She was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf; it 
also in essence told her to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the appellant was not provided 
notice until a letter of May 2007.  However, the Board finds 
that the appellant's claim is being denied, therefore there 
can be no possibility of prejudice to the appellant even if 
the appellant was not informed of the same in a timely 
manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  A VA 
examination was scheduled, however, the veteran refused to 
report to the assigned location for the examination.  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed left shoulder and low back conditions are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this matter.

Service medical records show that the veteran complained of 
and was treated for low back pain in June 2001 and October 
2002 following a motor vehicle accident she was involved in 
around 1996.  She was diagnosed with S-I joint dysfunction.  
Between January and February 2004 she received physical 
therapy for chronic low back pain and for left shoulder pain.  
A December 2001 physical examination conducted to qualify the 
veteran for commissioning, noted the veteran's upper 
extremities, spine and other musculoskeletal system as 
normal.  It was noted that the veteran had experienced low 
back pain for 3 years, was treated with physical therapy and 
had no problems since treatment.  A separation physical of 
June 2004 noted the veteran's spine and other musculoskeletal 
system, and the upper extremities as normal.  It was noted 
that the veteran has chronic low back pain for 5 years.  A 
spine work up was done.  It was noted that the pain was not 
considered disabling.  

A VA examination report of June 2004 noted that the veteran 
complained of recurrent low back pain with recurrent muscle 
spasms.  She noted that no diagnosis had been established.  
She denied any weakness, fatigability, decreased endurance, 
incoordination or flare-ups.  X-rays showed a normal lumbar 
spine.  A diagnosis of recurrent low back pain with no 
diagnosis established, was entered.  In regards to the left 
shoulder, the veteran reported not being able to lift 
anything with her left arm.  No diagnosis was entered 
regarding the left shoulder.

The Board notes that the record is clear that the appellant 
was treated for low back pain and left shoulder pain while in 
service.  However, there is no competent evidence of a 
disease or injury in service associated with the low back 
pain or shoulder pain and no nexus to service.

While the veteran was diagnosed with an S-I joint dysfunction 
in service, there is no currently diagnosed disease or injury 
associated with the lower back.  The VA examination report of 
June 2004 stated that no diagnosis was established for the 
low back pain.  In regards to the left shoulder, the Board 
notes that while the veteran was treated for left shoulder 
pain while in service, she was never diagnosed with a disease 
or injury associated with the pain while in service.  Service 
medical treatment records make reference to left shoulder 
pain but do not provide a diagnosis for the pain.  In this 
case, there is low back pain and left shoulder pain without 
underlying disease or injury.  38 U.S.C.A. §§ 1110; see also 
38 C.F.R. § 3.303(a) (service connection means facts showing 
"a particular injury or disease resulting in disability 
[that] was incurred coincident with service. . . ."); see 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131, the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  Thus, in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez, supra.  Without an injury or disease 
incurred in service leading to a disability, service 
connection cannot be granted. 

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a low back condition and a left shoulder condition and 
there is no doubt to be resolved.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for a low back disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Service medical records show complaints of and treatment for 
neck pain in October 2002 and July 2003.  She was treated in 
January 2004 for chronic neck pain.  A separation examination 
report of June 2004 neck and spine as normal.  

Private medical treatment records of September 2005 note that 
an MRI of the cervical spine showed findings of 
posterolateral spur formation bilaterally at C5-6 with 
associated disc bulging.  There was moderate left foraminal 
narrowing with mild right side stenosis, and mild relative 
narrowing o canal.  There was slight disc bulging without 
cord impingement at C6-7; and there was a 3 mm of left 
posterolateral and foraminal disc herniation with mild 
narrowing of the left neural foramen at T1-2.  

As there are positive findings regarding the cervical spine, 
a medical opinion is required to determine the etiology of 
the current cervical spine disability.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain a medical opinion 
regarding any current cervical spine 
disability.  The examiner should be asked 
to provide an opinion as to what is the 
most accurate diagnosis regarding a 
cervical spine disability.  The examiner 
should also specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found cervical spine 
disability is related to an in-service 
injury or disease, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner for review 
before providing the opinion.  The 
examiner should specifically consider the 
MRI results of September 2005.  

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


